EXHIBIT 10.36

EXECUTIVE EMPLOYMENT AGREEMENT

BETWEEN:

DAVIDsTEA INC., a Canadian corporation, represented herein by Sylvain Toutant,
duly authorized by the Board of Directors of DavidsTea Inc.,

(the “Corporation” or “DTI”);

- and -

MARC MACDONALD

(the “Executive”)

WHEREAS the Corporation has employed Executive as its Chief Human Resources
Officer since July 28, 2014;

WHEREAS the Corporation wishes to continue to employ the Executive on the terms
and conditions set forth herein as of March 30, 2015 (the “Effective Date”);

AND WHEREAS the Executive wishes to continue to be so employed by the
Corporation.

NOW THEREFORE for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

ARTICLE 1

INTERPRETATION

1.1.Definitions.

For the purposes of this Agreement, the following definitions shall apply unless
the context or subject matter is inconsistent therewith:

(a)“Agreement” means this Executive Employment Agreement, as amended,
supplemented or modified by express written agreement between the Corporation
and the Executive from time to time;

(b)“Base Salary” has the meaning set forth in Section 3.1;

(c)“Basic Payments” means an amount equal to the aggregate of the Executive’s
(i) earned but unpaid Base Salary, (ii) unpaid business expense reimbursement,
(iii) amount payable for unused vacation days, and (iv) earned but unpaid
performance bonus for the year preceding the year during which the termination
of the Executive’s employment occurs;

(d)“Board” means the board of directors of DTI, as constituted from time to
time;

 

 



--------------------------------------------------------------------------------

 



(e)“Business Day” means any day other than a Saturday, Sunday or any other day
on which principal commercial banks are not open for business in Montreal,
Quebec;

(f)“Change in Control” means the occurrence of any of the following events:

(i)



any person (within the meaning of Section 3(a)(9) of the Exchange Act)),
including any group (within the meaning of Rule 13d-5(b) under the Exchange
Act), excluding (a) the Corporation, (b) any subsidiary of the Corporation, (c)
any trustee or other fiduciary holding securities under an employee benefit plan
of the Corporation or of any subsidiary of the Corporation, together with all
affiliates and associates (as such terms are used in Rule 12b-2 under the
Exchange Act) of such person, directly or indirectly becomes the beneficial
owner (within the meaning of Rule 13d-3 under the Exchange Act) of, or acquires
control or direction directly or indirectly over, securities of the Corporation
representing 50% or more of the total votes eligible to be voted for the
election of directors or trustees (“Voting Power”) attached to the Corporation’s
then outstanding securities;

(ii)



within any 12-month period (not including any period prior to the Effective
Date), individuals who constitute the Board at the beginning of such period and
any new director (other than a director designated by a person who has conducted
or threatened a proxy contest, or has entered into an agreement with the
Corporation to effect a transaction described in clause (i), (iii) or (iv) of
this definition) whose election to the Board or nomination for election was
approved by a majority of the directors then still in office who either (a) were
directors at the beginning of the period or (b) whose election or nomination for
election was previously so approved cease to constitute at least a majority of
the Board or the board of directors of any successor to the Corporation;

(iii)



the consummation of the merger, amalgamation, arrangement or consolidation of
the Corporation with any other company; or

(iv)



the complete liquidation of the Corporation or the sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets;

provided, however, that notwithstanding clauses (i), (iii) or (iv) of this
definition, a Change in Control shall not be deemed to have occurred if
immediately following the transaction described in clause (i), (iii) or (iv) of
this definition: (A) the holders of voting securities of the Corporation that
immediately prior to the consummation of such transaction represented more than
50% of the combined Voting Power including any trustee or other fiduciary
holding securities under an employee benefit plan of the Corporation or of any
subsidiary of the Corporation in existence prior to the transaction hold (x)
securities of the entity resulting from such transaction (the
“Surviving Entity”) that represent more than 50% of the combined Voting Power of
the then outstanding securities of the Surviving Entity,



-2-

--------------------------------------------------------------------------------

 



or (y) if applicable, securities of the entity that directly or indirectly has
beneficial ownership of 100% of the securities eligible to elect directors or
trustees of the Surviving Entity (the “Parent Entity”) that represent more than
50% of the combined voting power of the then outstanding securities eligible to
vote for the election of directors or trustees of the Parent Entity, and (B) no
person (as defined in clause (i) of this definition), including any group (as
defined in clause (i) of this definition), excluding any trustee or other
fiduciary holding securities under an employee benefit plan of the Corporation
or of any subsidiary of the Corporation in existence prior to the prior to the
transaction, together with all affiliates and associates (as those terms are
defined in clause (i) of this definition), is directly or indirectly the
beneficial owner (as defined in clause (i) of this definition) of, or exercises
control or direction directly or indirectly over, 50% or more of the voting
power of the Parent Entity (or, if there is no Parent Entity, the Surviving
Entity) (any such transaction which satisfies all of the criteria specified in
clauses (A) and (B) above being referred to as a “Non-Qualifying Transaction”
and, following the Non-Qualifying Transaction, references in this definition of
“Change in Control” to the “Corporation” shall mean and refer to the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) and, if such
entity is a company or a trust, references to the “Board” shall mean and refer
to the board of directors or trustees, as applicable, of such entity).

(g)“Good Reason” means (i) a materialreduction of the Executive’s title, duties
or responsibilities including reporting responsibilities without his express
prior written consent, (ii) a material reduction in the Executive’s total
compensation, (iii) any requirement by the Corporation that the Executive’s
principal office be relocated to a location which is more than 100 kilometers
from the Corporation’s current executive head office in Montreal, provided that
the Executive has not consented by written agreement to such relocation, or (iv)
any other state of fact, act, omission, breach or default, giving rise to a
constructive dismissal under the laws of the Province of Quebec;

(h)“Person” means an individual, partnership, unincorporated association,
organization, syndicate, corporation, trustee, executor, administrator or other
legal or personal representative.

ARTICLE 2

POSITION And Term

2.1.Term.

This Agreement will be effective as of the Effective Date and will terminate as
provided in Article 4 of this Agreement. 

 

 

2.2.Title and Position.



-3-

--------------------------------------------------------------------------------

 



(a)



The Corporation shall continue to employ the Executive as its Chief Human
Resources Officer.   

(b)



During the term of his employment with the Corporation, the Executive will also
continue to serve as Chief Human Resources Officer of DAVIDsTEA (USA), Inc.
(“DT USA”) and, at the request of the Board, as an officer or member of the
board of directors of any Affiliate of the Corporation, in each case, without
any additional compensation.

(c)



As Chief Human Resources Officer of each of the Corporation and DT USA, the
Executive shall have the powers and authority and perform the duties and
functions typically performed by the Chief Human Resources Officer of a business
and shall report to and be subject to the direction of the Chief Executive
Officer of the Corporation and DT USA.

2.3.Full and Faithful Service.

(a)



The Executive shall devote his full time and attention and his best efforts to
the business and affairs of the Corporation and its subsidiaries, and will
ensure that he is not at any time engaged in conduct which would constitute a
conflict with the interests of the Corporation or any of its subsidiaries.

(b)



During his employment with the Corporation, except as contemplated in
Subsections 2.2(b) and 2.3(c), the Executive shall not engage in any other
employment or gainful occupation, undertake any other business, or be a
director, officer or agent of any other company, firm or individual without the
express prior written consent of the Board.

(c)



Notwithstanding the foregoing Section 2.3(b), the Executive may act as a
director of, or render services to, charitable or community organizations as may
be agreed between the Executive and the Board, to the extent such service is
reasonable in time and provided that such activities do not interfere with
Executive’s duties hereunder.

2.4.Place of Employment.

The Executive’s base for providing his services under this Agreement shall be
Montreal, province of Quebec, unless both parties expressly agree otherwise in
writing.  Notwithstanding the foregoing, the Executive shall travel from time to
time to such locations as may be necessary or desirable in connection with his
duties hereunder, including DT USA’s principal business offices currently
located in Boston, Massachusetts.

2.5.Work Permit.

If a work permit is required for the Executive to enter the territory of the
United States for the purposes of discharging his duties as Chief Human
Resources Officer of DT USA, such permit shall be obtained by the Executive,
with the Corporation’s support.  Pending obtainment of such permit, the
Executive shall discharge these duties from his base in Montreal.  If, for any
reason, the issuance of such permit is either delayed or cannot be obtained,
this will not constitute Cause





-4-

--------------------------------------------------------------------------------

 



for the Corporation to terminate this Agreement.  The Executive has no reason to
believe that he will be denied a work permit to enter the territory of the USA.

ARTICLE 3

COMPENSATION AND BENEFITS

3.1.Base Salary.

The annual base salary (the “Base Salary”) of the Executive shall be CAD$195
000.  The Executive’s Base Salary shall be reviewed annually by the Board (or
its human resources committee) following the Executive’s annual performance
review and shall be such amount as is established by the Board (or its human
resources committee) from time to time.  The Executive’s Base Salary shall be
payable by the Corporation to the Executive in arrears on a regular payroll
basis.

3.2.Performance Bonus.

The Executive shall be eligible for an annual cash performance bonus with a
target amount representing 30% of the Executive’s annual Base Salary.  The
annual cash performance  bonus at target shall be payable to the Executive in
the event that the Board (or its human resources committee) determines, in its
sole discretion, that the performance milestones established by the Board (or
its human resources committee) near the beginning of each fiscal year have been
achieved for such year. The Executive’s annual cash performance bonus may exceed
the target amount and be up to 60% of the Executive’s Base Salary in the event
that the Board (or its human resources committee) determines, in its sole
discretion, that the actual performance has significantly exceeded performance
milestones determined by the Board (or its human resources committee).  The
Executive’s annual cash performance bonus for each year, if any, will be
determined by the Board (or its human resources committee) following the
Executive’s annual performance review. 

3.3.Long Term Incentives

The Executive shall be eligible to participate in the Company’s Long Term
Incentive Plan with an annual grant compensation value (not face value) target
amount representing approximately 35% of his base salary up to a potential of
50%. The Executive’s annual Long Term Incentive Grant for each year, if any,
will be determined by the Board (or its human resources committee).

3.4.Vacation.

The Executive shall be entitled to paid vacation in accordance with the
Corporation’s reasonable policies and practices (as they may be implemented from
time to time) and the timing of vacations shall be determined with a view to the
needs of the Corporation and its subsidiaries from time to time.  Accumulated
vacation time may not be carried forward except with the prior approval of the
Board (or its human resources committee).

 

3.5.Expense Reimbursement.





-5-

--------------------------------------------------------------------------------

 



The Corporation shall reimburse the Executive for all reasonable expenses
incurred by the Executive in the performance of his day-to-day duties under this
Agreement. 

3.6.Medical, Health and Insurance Benefits.

The Executive will be eligible to participate in the employee benefits and
insurance programs generally made available to the Corporation’s full time
employees, the whole in accordance with the terms and conditions set forth in
the programs or plans that the Corporation may institute from time to time.

3.7.Indemnification Agreement; D&O Insurance.

Promptly after commencing the Effective Date, DTI and the Executive will enter
into an Indemnification Agreement in the form provided to the Executive.

The Executive will be covered by the Corporation’s D&O insurance to cover his
liability as director and/or officer of the Corporation and its subsidiaries.

3.8.No Other Benefits.

The Executive is not entitled to any other benefit or perquisite other than as
specifically set out in this Agreement or as agreed to in writing by the
Corporation.

ARTICLE 4

TERMINATION

4.1.Termination of Employment.

The Executive’s employment with the Corporation may be terminated by the
Corporation at any time by written notice to the Executive, subject only to the
severance entitlements provided in this Agreement.

4.2.Termination by the Corporation for Cause.

The Corporation may immediately terminate the employment of the Executive at any
time for Cause by written notice to the Executive.  Without limiting the
foregoing, any one or more of the following events shall constitute “Cause”:

(a)



fraud, misappropriation, embezzlement or destruction of the Corporation’s
property or other similar behaviour by the Executive;

(b)



violation by the Executive of applicable securities legislation or stock
exchange rules, provided, however, that where such violation is of such a nature
that it can be cured, such violation shall not constitute “Cause” if it is cured
within 20 days of the Executive becoming aware of its occurrence;



-6-

--------------------------------------------------------------------------------

 



(c)



any neglect of duty or misconduct of the Executive in discharging any of the
Executive’s duties and responsibilities hereunder that is not cured within 20
days of the Executive becoming aware of its occurrence;

(d)



any conduct of the Executive which is prejudicial to the business of the
Corporation or its subsidiaries;

(e)



any breach of Executive’s obligations under this Agreement or any breach of any
of the Corporation’s or DT USA’s policies that is not cured within 20 days of
written notification thereof to the Executive by the Corporation;

(f)



any failure of or refusal by the Executive to comply with the policies, rules
and regulations of the Corporation or its subsidiaries that is not cured by the
Executive within 20 days of written notification thereof to the Executive by the
Corporation;

(g)



any breach of any statutory or civil law duty of loyalty to the Corporation or
its subsidiaries;

(h)



conviction of a crime (other than traffic violations and minor misdemeanors)
relating to the Executive’s employment or which could cause harm or damage to
the Corporation’s or its subsidiaries’ public image, reputation or relations
with the authorities;

(i)



inability of the Executive to perform his duties due to a legal impediment such
as an injunction, restraining order or other type of judicial judgment, decree
or order entered against the Executive; or

(j)



any act or omission of the Executive which would in law permit an employer to,
without notice or payment in lieu of notice, terminate the employment of an
employee.

If the Corporation terminates the employment of the Executive for Cause under
this Section 4.2, neither the Corporation nor any of its subsidiaries shall be
obligated to make any further payments under this Agreement except for the Basic
Payments, which shall be paid to the Executive within thirty (30) days of the
date of such termination of employment.

4.3.Termination by the Corporation Without Cause.

The Corporation may terminate the employment of the Executive at any time
without Cause.  In such event, subject to Section 4.9 and Section 7.8 below, and
subject to the Corporation receiving from the Executive a resignation from all
positions then held, the Corporation shall pay to the Executive, in addition to
the Basic Payments, the following payments (the “Severance Payments”) (a) twelve
(12) months’ Base Salary, (b) an amount equal to the average annual cash
performance bonus paid to the Executive based on the two (2) completed years
immediately preceding the date of such termination of employment (provided that
for the first year of employment, the amount shall be equal to the target bonus
amount), and (c) an amount determined by multiplying the Executive’s target
annual cash performance bonus for the year in which the Executive’s employment
is terminated, by a fraction, the numerator of which is the number of days





-7-

--------------------------------------------------------------------------------

 



in such year that the Executive was employed by the Corporation and the
denominator of which is 365.  The Basic Payments shall be paid within thirty
(30) days following the date of such termination of employment and, subject to
Sections 4.9 and Section 7.8 below, the Severance Payments shall be paid in
twelve (12) equal and consecutive monthly installments over the 12-month period
following such termination of employment.  In addition, to the extent permitted
by law and the applicable plans, and subject to Section 4.9 and Section 7.8,
below, the Corporation shall provide for continued participation in the
Corporation’s group insurance plans (other than disability insurance plans) for
a period of twelve (12) months following the termination of the Executive’s
employment or until the Executive commences employment with another employer, if
earlier (together with the Severance Payments, the “Severance”). The Severance
paid or provided to the Executive hereunder shall be in lieu of any notice of
such termination, and shall satisfy all of the Corporation’s obligations (except
with respect to any outstanding equity awards then held by the Executive)
arising from the termination of the Executive’s employment. 

4.4.Termination by the Executive for Good Reason.

In the event that the Executive resigns from his employment with the Corporation
in accordance with Section 4.6 within ninety (90) days following the occurrence
of an event constituting Good Reason, subject to Section 4.9 and Section 7.8
below, and subject to the Corporation receiving from the Executive a resignation
from all positions then held, the Corporation shall be required to pay or
provide to the Executive, in addition to the Basic Payments, the Severance.  The
Basic Payments shall be paid within thirty (30) days following the date of such
termination of employment and, subject to Sections 4.9 and Section 7.8 below,
the Severance shall be paid or provided at the same times set forth in Section
4.3 above, which Severance shall satisfy all of the Corporation’s obligations
(except with respect to any outstanding equity awards then held by the
Executive) arising from the Executive’s resignation of employment. 

4.5.No Further Entitlement upon Termination.

If the employment of the Executive is terminated under this Article 4, the
Executive’s employment with the Corporation shall cease and neither the
Corporation nor any of its subsidiaries shall be obligated to make any payments
to the Executive, other than as expressly provided for in this Article 4.

4.6.Resignation by Executive.

The Executive shall give the Corporation thirty (30) days’ notice of the
resignation of the Executive’s employment hereunder and, subject to the
following sentence, the Executive’s employment shall terminate on the date
specified in the notice.  Upon receipt of the Executive’s notice of resignation,
or at any time thereafter, the Corporation shall have the right to waive the
notice period, in which event the Executive’s employment shall terminate on the
date of such waiver or such other date within the notice period as may be
specified by the Corporation.  In the event of a waiver by the Corporation of
all or any portion of the notice period, the Executive shall only be entitled to
receive his salary for the portion of the notice period up to the date of
termination specified in such waiver and continued participation in the
Corporation’s group insurance plans, or, to the extent permitted by their terms
and the discretion of the Board (or its human resources committee) a reasonable
amount in lieu of the Executive’s benefits for such period, and the rest of





-8-

--------------------------------------------------------------------------------

 



the Basic Payments, which amounts shall be paid to the Executive within thirty
(30) days of the date of such termination of employment.

4.7.Termination following a Change in Control. 

In the event that the Executive’s employment is terminated by the Corporation
without Cause in accordance with Section 4.3 or that the Executive resigns from
his employment with the Corporation for Good Reason in accordance with Section
4.4, within ninety (90) days following the occurrence of an event constituting
Good Reason, provided that, in either case, such termination occurs within the
18-month period following a Change in Control of the Corporation, in lieu of
installment payments provided for in Section 4.3 or 4.4, as applicable, the
Severance Payments shall be paid in a single lump sum within seventy-five (75)
days following the date of such termination of employment, which shall satisfy
all of the Corporation’s obligations (except with respect to any outstanding
equity awards then held by the Executive and group insurance coverage) arising
from such termination of employment.  In addition, all outstanding stock options
and other equity awards then held by the Executive will become fully vested and
exercisable or payable, as the case may be (provided that any such payment will
be made no earlier than the date permitted under Section 409A), and otherwise
shall remain subject to the terms and conditions thereof. 

4.8.Effect of Termination or Resignation

Upon termination of his employment for any reason whatsoever (including for
greater certainty, the Executive’s resignation), the Executive shall thereupon
be deemed to have immediately resigned any position the Executive may have as an
officer, director or employee of the Corporation together with any other office,
position or directorship which the Executive may hold, with any of the
Corporation’s subsidiaries, including for greater certainty DT USA. In such
event, the Executive shall, at the request of the Corporation, forthwith execute
any and all documents appropriate to evidence such resignations. The Executive
shall not be entitled to any payments in respect of such resignations in
addition to those provided for herein.

4.9.Release and Restrictive Covenants.

(a)Any obligation of the Corporation to provide the Executive the Severance or
other benefits, including accelerated vesting of stock options and other equity
awards, (for the avoidance of doubt, other than the Basic Payments), is
conditioned (i) on the Executive signing and his continued compliance with the
Restrictive Covenant Agreement (as defined below) in accordance with Article 5
below, (ii) on the Executive signing a release of claims in favor of the
Corporation, its subsidiaries, their shareholders and their directors and
officers in a form satisfactory to the Corporation (the “Release”) following the
termination of the Executive’s employment within a period of time not to exceed
45 days from the date of such termination of employment, and (iii) on the
Executive not revoking the Release within the revocation period provided therein
following the Executive’s execution of the Release.  Except as otherwise
provided in Section 7.8 of this Agreement, any payments to be made in
installments pursuant to the terms of this Agreement shall be payable in
accordance with the normal payroll practices of the Corporation, with



-9-

--------------------------------------------------------------------------------

 



the first such payment (which shall be retroactive to the day immediately
following the date of the Executive’s termination of employment) due and payable
as soon as administratively practicable following the date the Release becomes
effective, but not later than the date that is 60 days following the date the
Executive’s employment terminates.  Notwithstanding the foregoing, if the date
the Executive’s employment terminates occurs in one taxable year and the date
that is sixty (60) days following such termination date occurs in a second
taxable year, to the extent required by Section 409A, such first payment shall
not be made prior to the first day of the second taxable year.  For the
avoidance of doubt, if the Executive does not execute a Release within
the period specified in this Section 4.9, or if the Executive revokes the
executed Release within the time period permitted by law, the Executive will not
be entitled to any Severance or other benefits (including the accelerated
vesting of stock options or other equity awards) set forth in this Article 4
(other than the Basic Payments), any stock options and other equity awards that
vested on account of such termination as provided for in this Agreement shall be
cancelled with no consideration due to the Executive, and neither the
Corporation nor any of its subsidiaries will have any further obligations to the
Executive under this Agreement or otherwise.

(b)The parties agree that the provisions of Sections 4.3, 4.4 and 4.7 are fair
and reasonable and that the amounts payable by the Corporation to the Executive
pursuant to Sections 4.3, 4.4 and 4.7 are reasonable estimates of the damages
which will be suffered by the Executive in the event of the termination of his
employment in the circumstances described therein and shall not be construed as
a penalty.  The Executive acknowledges and agrees that the payments pursuant to
this Article 4 shall be in full satisfaction of all terms of termination of his
employment.  Except as otherwise provided in this Article 4, the Executive shall
not be entitled to any further termination payments, notice, pay in lieu of
notice, severance pay, damages or any compensation whatsoever.

4.10.Return of Property.

Upon the termination of his employment with the Corporation, the Executive shall
promptly deliver or cause to be delivered to the Corporation all books,
documents (including all copies), money, securities or other property of the
Corporation or its subsidiaries which are in the possession, charge, control or
custody of the Executive.

4.11.Additional Obligations following Termination of Employment.

The Executive and the Corporation (and/or its subsidiaries) shall, mutually,
following the termination of the Executive’s employment for any reason
whatsoever, upon reasonable notice, and subject to the payment of reasonable
expenses, furnish such information and proper assistance to one another as may
be reasonably required in connection with any litigation in which the Executive
or the Corporation (and/or its subsidiaries) may be or become a party to, other
than litigation between the Executive and the Corporation and/or its
subsidiaries, and litigation involving the Executive in matters entirely
independent from the Corporation’s (and/or its subsidiaries’) affairs.



-10-

--------------------------------------------------------------------------------

 



ARTICLE 5

Restrictive Covenants

5.1.Restrictive Covenants.

To the extent permitted by applicable law, it shall be a condition to the
Executive’s receipt of any Severance and the acceleration of vesting of stock
options and other equity awards hereunder that the Executive execute and comply
with the terms of an agreement in the form satisfactory to the Corporation,
pursuant to which the Executive (a) shall not disclose confidential information
of the Corporation, (b) shall not disparage the Corporation, and (c) for a
period of 12 months (18 months, in the case of a termination of employment
pursuant to Section 4.7, above) following the Executive’s termination of
employment, shall not (i) solicit the employees, customers, and suppliers of the
Corporation and (ii) engage in activity competitive with the business of the
Corporation, it being understood that the business of the Corporation is the tea
beverage specialty retail business (such agreement the “Restrictive Covenant
Agreement”).

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

6.1.Representations and Warranties.

The Executive hereby represents and warrants to the Corporation that he is not
subject to any confidentiality or non-competition agreement or any other similar
type of restriction that may affect his ability to devote full time and
attention to his work at the Corporation. The Executive further represents and
warrants that he has not used and will not use or disclose any trade secret or
other proprietary right of any previous employer or any other party. In
addition, the Executive represents that the Corporation does not owe him unpaid
wages or compensation of any kind for services performed prior to the date of
this Agreement.

The Executive further represents and warrants to the Corporation that the
execution and performance of this Agreement will not result in or constitute a
default, breach, or violation, or an event that, with notice or lapse of time or
both, would be a default, breach, or violation of any understanding, agreement
or commitment, written or oral, express or implied, to which the Executive is a
party or by which the Executive or the Executive’s property is bound.    The
Executive shall defend, indemnify and hold the Corporation and its subsidiaries
harmless from any liability, expense or claim (including solicitors’ fees
incurred in respect thereof) by any Person in any way arising out of, relating
to, or in connection with any incorrectness or breach of the representations and
warranties in this Section 6.1.

 

ARTICLE 7

GENERAL CONTRACT PROVISIONS

7.1.Privacy



-11-

--------------------------------------------------------------------------------

 



The Executive acknowledges and agrees that the Corporation has the right to
collect, use and disclose his personal information for purposes relating to his
employment with the Corporation, including:

(a)



ensuring that he is paid for his services to the Corporation and its
subsidiaries;

(b)



administering any benefits to which he is or may become entitled to, including
bonuses, medical, dental, disability and life insurance benefits, pension, group
RRSP and/or stock options and other equity awards, including the disclosure of
his personal information to any insurance company and/or broker or to any entity
that manages or administers the Corporation’s benefits on behalf of the
Corporation; and

(c)



compliance with any regulatory reporting and withholding requirements relating
to his employment.

7.2.Governing Law.

This Agreement and the agreements contemplated herein shall be construed and
interpreted in accordance with the laws of the Province of Quebec.  Any dispute
concerning the terms of this Agreement and/or the employment relationship
between the Corporation and the Executive, including the termination of that
relationship, shall be finally resolved by a single arbitrator.  Such
arbitration including the selection and arbitration procedures shall be governed
by the rules of the Civil Code of Québec and the Civil Code of Procedure of
Quebec then in effect.  Unless otherwise agreed to in writing, such arbitration
shall he held in the district of Montreal and shall be the exclusive means of
resolving any disputes between the parties.  The decision of the arbitrator
shall be final and binding upon the parties.  Save and except for cases of abuse
of process, disproportionality, bad faith, and the like, the costs of any such
arbitration shall be divided and adjudicated equally between the Executive and
the Corporation.

7.3.Entire Agreement.

This Agreement, together with the Restrictive Covenant Agreement, the Release
and the Indemnification Agreement, constitutes the entire agreement between the
parties with respect to the matter herein and supersedes all prior agreements
relating to the subject matter hereof.  The execution of this Agreement has not
been induced by, nor do any of the parties rely upon or regard as material, any
representations, promises, agreements or statements whatsoever not incorporated
herein and made a part hereof.  This Agreement shall not be amended, altered or
qualified except by a memorandum in writing signed by the parties.

 

 

7.4.Severability.

Wherever possible, each provision of this Agreement and each related document
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any word,





-12-

--------------------------------------------------------------------------------

 



phrase, clause, sentence, article or paragraph contained in this Agreement is
deemed unenforceable by any court of competent jurisdiction, such word, phrase,
clause, sentence, article or paragraph shall be severed from this Agreement and
the remaining words, phrases, clauses, sentences, articles and paragraphs of
this Agreement shall remain in full force and effect.

7.5.Notice.

Any notice required to be given hereunder shall be deemed to have been properly
given if delivered personally, by a nationally recognized courier service, or
sent by prepaid registered mail or sent via facsimile transmissions as follows:

 

 

To the Executive:

7370, De Tilly St.

 

Montréal Québec

 

H3R 3E3

 

 

To the Corporation:

5430 Ferrier

 

Mount-Royal, Quebec

 

H4P IM2

 

Fax: (514) 739-0200

 

 

 

Attention: Chairman of the Board

If delivered personally or by courier service, the notice shall be deemed to
have been received on the date of delivery; if sent by registered mail, the
notice shall be deemed to have been received on the fourth day of uninterrupted
postal service following the date of mailing; or if sent by facsimile, the
notice shall be deemed to have been received on the date of transmission,
unless, in any such case, such day is not a Business Day, in which case the
notice shall be deemed to have been received on the next following Business
Day.  Either party may change its address for notice at any time, by giving
notice to the other party pursuant to this Section 7.5.

7.6.Successors.

This Agreement and all rights of the Executive hereunder shall enure to the
benefit of and be enforceable by the Executive and his personal or legal
representatives, heirs and executors and shall be binding upon the Corporation
and its successors.  This Agreement and the rights and obligations hereunder
may, without the further express consent of the Executive, be assigned by the
Corporation to any entity which succeeds to all or substantially all of the
business, assets or property of the Corporation.

7.7.Taxes.

The Executive acknowledges and agrees that all payments, perquisites or benefits
under this Agreement shall be subject to withholding of such amounts, if any,
relating to tax or other payroll deductions as the Corporation may reasonably
determine that it should withhold pursuant to any applicable law or regulation.
Nothing in this Agreement shall be construed to obligate the Corporation to
compensate the Executive for adverse tax consequences associated with his
compensation.



-13-

--------------------------------------------------------------------------------

 



7.8.Section 409A.

(a)The Executive and the Corporation agree that this Agreement shall be
interpreted to comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (“Section 409A”) to the extent applicable, and all provisions of this
Agreement shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A, to the extent applicable.

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits considered “nonqualified deferred compensation” under Section 409A, to
the extent applicable, upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A (after giving effect to the presumptions contained therein) and, for
purposes of any such provision of this Agreement, references to a “termination”,
“termination of employment” or like terms shall mean “separation from
service”.  If the Executive is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section
409A(a)(2)(B), to the extent applicable, then with regard to any payment or the
provision of any benefit that is considered nonqualified deferred compensation
under Section 409A payable on account of a “separation from service”, such
payment or benefit shall be made or provided at the date which is the earlier of
(a) the expiration of the six-month period measured from the date of such
“separation from service”, and (b) the date of the Executive’s death (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 7.8(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed on the first Business Day following the
expiration of the Delay Period to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, to the
extent applicable, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits, to be provided in any other taxable year; and (iii) such
payments shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense occurred.

(d)For purposes of Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. 



-14-

--------------------------------------------------------------------------------

 



(e)In no event shall the Corporation or any of its affiliates have any liability
relating to the failure or alleged failure of any payment or benefit under this
Agreement to comply with, or be exempt from, the requirements of Section 409A.

7.9.Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original but all of which together shall constitute one and the same
instrument.

[Signature page to follow]





-15-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have duly executed this Agreement.

 

SIGNED BY:

 

(s) Marc Macdonald

 

May 26, 2015

MARC MACDONALD

 

Date

 

 

 

Signed in the presence of:

 

 

 

 

 

 

 

 

(s) Nathalie Rolland

 

May 26, 2015

Witness

 

Date

 

 

 

 

 

 

DAVIDsTEA Inc.

 

 

 

 

 

 

 

 

By:

(s) Sylvain Toutant

 

May 26, 2015

 

Sylvain Toutant

 

Date

 

President and CEO

 

 

 

-16-

--------------------------------------------------------------------------------